Citation Nr: 0706930	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  03-07 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss before August 10, 2006, and an initial rating 
higher than 10 percent since August 10, 2006. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1970 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO)  

In August 2004, the veteran testified at a hearing before the 
undersigned. A transcript of the hearing is in the record.

In May 2005, the Board remanded the case to afford the 
veteran an examination.  As a result of the examination, the 
RO increased the rating for bilateral hearing loss to 10 
percent, effective August 10, 2006, the date of the VA 
examination.  


FINDINGS OF FACT

1. Before August 10, 2006, bilateral hearing loss was 
manifested by level I hearing acuity in the right ear and 
level I hearing acuity in the left ear.  

2. Since August 10, 2006, bilateral hearing loss is 
manifested by level IV hearing acuity in the right ear and 
level IV hearing acuity in the left ear.  


CONCLUSIONS OF LAW

1. Before August 10, 2006, the criteria for an initial 
compensable rating for bilateral hearing loss had not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2006).  

2. Since August 10, 2006, the criteria for an initial rating 
higher than 10 percent for bilateral hearing loss has not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§4.85, 4.86, Diagnostic Code 6100 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided the veteran with substantial content-
complying VCAA notice on the underlying claim of service 
connection for bilateral hearing loss by letter, dated in 
June 2001.  Where, as here, service connection has been 
granted and initial disability ratings have been assigned, 
the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice. Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for higher ratings for 
bilateral hearing loss. Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Here, the veteran's service medical 
records are on file as are medical records from his employer.  
Also, VA records are on file and the veteran has been 
afforded three VA rating examinations and he testified at a 
hearing before the Board.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Criteria 

The severity of a hearing loss disability is determined by 
applying the criteria set forth in the Rating Schedule at 38 
C.F.R. § 4.85.  Under the applicable rating criteria, a 
rating for bilateral lateral hearing loss may range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level in decibels, measured by pure tone 
audiometric tests in the frequencies 1000, 2000, 3000, and 
4000 Hertz. 38 C.F.R. § 4.85(a) and (d).



In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns). The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect. 38 C.F.R. § 4.85(b).

Puretone threshold average, measured in decibels, as used in 
Tables VI, is the sum of the puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz, divided by four. This average is 
used in all cases to determine the Roman numeral designation 
for hearing impairment from Table VI or VIA.  38 C.F.R. § 
4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear. The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect. 38 C.F.R. § 4.85(e).

When the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels 
or more, Table VI or Table VIA is to be used, whichever 
results in the higher numeral.  Additionally, when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, Table VI or Table VIA is 
to be used, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher numeral. 38 
C.F.R. § 4.86. 

Analysis 

VA Audiology Examination in July 2002

On VA audiology examination in July 2002, the pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
Hertz were 40, 50, 55, and 75 decibels, respectively, with 
average decibel loss of 55.  Pure tone thresholds in the left 
ear at 1000, 2000, 3000, and 4000 Hertz were 40, 50, 60, and 
65 decibels, respectively, with an average decibel loss of 
54.  Speech recognition or discrimination was 96 percent in 
each ear. 

The findings for the right ear yield a numerical designation 
of I under TABLE VI as the average puretone decibel loss of 
55 is in the range of between 50 and 57 and the speech 
discrimination score of 96 percent is the range of between 92 
and 100 percent. 

The findings for the left ear yield a numerical designation 
of I under TABLE VI as the average puretone decibel loss of 
54 is in the range of between 50 and 57 and the speech 
discrimination score of 96 percent is the range of between 92 
and 100 percent. 

Entering the numeral designations of I and I to TABLE VII 
yields a disability rating of zero percent under Diagnostic 
Code 6100. 

As the pure tone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz was is not 55 
decibels or more, or the puretone threshold was not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86. 



VA Audiology Examination in October 2003

On VA audiology examination in October 2003, the pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
Hertz were 40, 55, 60, and 65 decibels, respectively, with 
average decibel loss of 55.  Pure tone thresholds in the left 
ear at 1000, 2000, 3000, and 4000 Hertz were 45, 50, 55, and 
65 decibels, respectively, with an average decibel loss of 
54.  Speech recognition or discrimination was 92 percent in 
each ear. 

The findings for the right ear yield a numerical designation 
of I under TABLE VI as the average puretone decibel loss of 
55 is in the range of between 50 and 57 and the speech 
discrimination score of 92 percent is the range of between 92 
and 100 percent. 

The findings for the left ear yield a numerical designation 
of I under TABLE VI as the average puretone decibel loss of 
54 is in the range of between 50 and 57 and the speech 
discrimination score of 92 percent is the range of between 92 
and 100 percent. 

Entering the numeral designations of I and I to TABLE VII 
yields a disability rating of zero percent under Diagnostic 
Code 6100. 

As the pure tone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz was is not 55 
decibels or more, or the puretone threshold was not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86.

Other Evidence 

In August 2004, the veteran testified that he had been issued 
a hearing aid for each ear but that he could not always use 
them while working and that he had difficulty hearing someone 
speaking who was behind him or if he was distracted.  He 
stated that his hearing loss affected his employment because 
he had difficulty hearing coworkers speaking to him, 
particularly because of background noise. 

In a letter received in April 2006, the veteran's wife stated 
that the veteran's hearing had diminished over the years as 
he had to turn up the volume of the television and sometimes 
did not respond when she tried to talk with him. 

VA Audiology Examination on August 10, 2006,

On VA audiology examination on August 10, 2006, the pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
Hertz were 45, 55, 65, and 70 decibels, respectively, with 
average decibel loss of 59.  Pure tone thresholds in the left 
ear at 1000, 2000, 3000, and 4000 Hertz were 45, 55, 60, and 
75 decibels, respectively, with an average decibel loss of 
59.  Speech recognition or discrimination was 80 percent in 
each ear. 

The findings for the right ear yield a numerical designation 
of IV under TABLE VI as the average puretone decibel loss of 
59 is in the range of between 58 and 65 and the speech 
discrimination score of 80 percent is the range of between 76 
and 82 percent. 

The findings for the left ear yield a numerical designation 
of IV under TABLE VI as the average puretone decibel loss of 
59 is in the range of between 58 and 65 and the speech 
discrimination score of 80 percent is the range of between 76 
and 82 percent. 

Entering the numeral designations of IV and IV to TABLE VII 
yields a disability rating of 10 percent under Diagnostic 
Code 6100. 

As the pure tone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz was is not 55 
decibels or more, or the puretone threshold was not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86.



As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective in February 
2001.  Fenderson v. West, 12 Vet. App. 119 (1999).  In this 
regard, the evidence shows that bilateral hearing loss is 
appropriately rated as noncompensable from the effective date 
of service connection in February 2001 until August 10, 2006, 
and as 10 percent disabling since August 10, 2006.  

For the above reasons, the preponderance of the evidence is 
against an initial compensable rating for bilateral hearing 
loss before August 10, 2006, and an initial rating higher 
than 10 percent since August 19, 2006, and the benefit-of-
the-doubt rule does not apply.  38 U.S.C.A. § 5107(b). 

Extra-schedular Consideration

Although the Board is precluded by regulation from assigning 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in 
the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service for such a 
rating.  In this case, disability picture is not so 
exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  For this 
reason, the Board finds no basis to refer this case for 
consideration of an extraschedular rating.


ORDER

An initial compensable rating for bilateral hearing loss 
before August 10, 2006, and an initial rating higher than 10 
percent since August 10, 2006, is denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


